Citation Nr: 0023641	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-05 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1. Entitlement to an increased evaluation for the lumbar 
spine, status postoperative L5-S1 discectomy, currently 
evaluated as 20 percent disabling.

2. Entitlement to an increased evaluation for arthritis of 
the cervical spine, currently evaluated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967 and from May 1972 to May 1989.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans' Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO).


REMAND

As an initial matter, the Board determines that the veteran's 
claim for increased ratings are well grounded by virtue of 
his statements that he has had an increase in disability.  
See Dorsey v. Brown, 10 Vet. App. 251, 254 (1997).  As such, 
the Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1999).

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371 (1993).  Moreover, the Board is mindful that 
if an examination report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).

In the rating action from which the current appeal ensues, 
the RO considered several August 1998 VA examinations, to 
include findings made by a radiologist.  The VA radiologist 
noted that current X-rays indicated disc space narrowing at 
L4-L5 and L5-S1 compatible with degenerative disc disease.  
He also indicated that there was some facet osteoarthropathy 
bilaterally at these levels which was "clinically suspicious 
for current disc herniation."  For this reason, he 
recommended that an MRI be conducted.  The veteran's 
representative has drawn attention to this examination and 
argued that it is not adequate for rating purposes.

When an examiner suggests that additional diagnostic testing 
would assist in clarifying a diagnosis, VA's duty to assist 
includes arranging for such testing.  See Green v. Derwinski, 
1 Vet. App. 121, 123-24 (1991) (holding that VA failed in its 
duty to assist when it did not follow the examiner's 
suggestion to review the veteran's record for clarification 
of diagnostic doubt and to obtain additional diagnostic 
studies if such doubt remained).  In light of the foregoing, 
the Board believes that the veteran should be afforded a 
repeat examination which includes an MRI, if still considered 
indicated.

Additionally, the Board finds that the record is unclear 
regarding the extent of the veteran's current lumbar spine 
disability.  Specifically, one of the August 1998 VA 
examinations indicates that the veteran has no degenerative 
changes throughout the lumbar spine, while another X-ray 
report indicates that the veteran has degenerative disc 
disease of the lumbar spine with disc space narrowing.  The 
Board, therefore, requests that these inconsistencies be 
resolved in the veteran's next examination.

The record also reflects that the appellant has been found 
entitled to Social Security Administration (SSA) benefits.  
It is not clear whether only VA records were used, or whether 
there are additional records that need to be considered.  
While the case is in remand development, additional records 
will be requested, to the extent not on file.

Finally, in the veteran's December 1998 Notice of 
Disagreement (VA Form 21-4138), he requested a personal 
hearing.  Although in his March 1999 Appeal to the Board (VA 
Form 9), the veteran indicated that he did not want a hearing 
before the Board, it does appear that he has requested a 
hearing before the RO.  The requested hearing apparently was 
not scheduled, nor was notice sent to the veteran.  It should 
be clarified as to whether the appellant wants a hearing 
before RO personnel, or desires to withdraw that request in 
writing.

To ensure that the Department of Veterans Affairs (VA) has 
met any duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  While the case is in remand status, 
the RO should contact the veteran and 
discern whether he has received any 
additional treatment for his back 
disorders from either a VA facility or 
from a private healthcare provider since 
the date of his last VA examination in 
August 1998.  If so, the RO should obtain 
and associate with the claims file any 
treatment records which have not been 
previously obtained.  In addition, any 
records used by the SSA in making the 
determination in the appellant's claim 
should be associated with the claims 
folder, to the extent not already on 
file.  To the extent there is an attempt 
to obtain records that is unsuccessful, 
the claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of the negative results.  
38 C.F.R. § 3.159.

2.  The veteran should be afforded a VA 
examination to determine the exact nature 
and extent of the veteran's lumbar spine 
disability, including the current extent 
of any arthritis.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conduced, including an MRI as discussed 
above, if indicated.  In light of the 
evidence of record, including the results 
of the examination and MRI, the examiner 
is requested to give an opinion regarding 
the severity of the veteran's lumbar 
spine disability and is also asked to set 
forth all applicable diagnoses.  
Attention should be given to the presence 
or absence of pain, any limitation of 
motion, swelling, muscle spasm, 
ankylosis, crepitus, neuropathy, 
radiculopathy, absent ankle jerk, loss of 
lateral motion, Goldthwait's sign, 
deformity or impairment.  The examiner 
should provide complete and detailed 
discussion with respect to any weakness; 
fatigability; incoordination; restricted 
movement; or, of pain on motion.  The 
examiner should provide a description of 
the effect, if any, of the veteran's pain 
on the function and movement of his 
lumbar spine.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In particular, it 
should be ascertained whether there is 
additional motion lost due to pain on use 
or during exacerbation of the disability.  
The complete rationale for each opinion 
expressed should be set forth, and must 
specifically include a diagnosis, or 
absence of a diagnosis.  Further, because 
it is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1999), the claims file 
must be made available to the examiner 
for review.

3.  The RO clarify with the appellant 
whether he still desires a personal 
hearing before RO personnel.  If so, such 
hearing should be scheduled.  If he no 
longer desires such a hearing, the 
request for such hearing should be 
withdrawn in writing with the RO.

4.  The RO should then readjudicate the 
issues of entitlement to disability 
evaluations in excess of 20 percent each 
for a lumbar spine disability and a 
cervical spine disability, as set forth 
above, in light of all pertinent evidence 
and all applicable laws, regulations, and 
case law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

When the aforementioned development has been accomplished, to 
the extent the benefits sought on appeal remain denied, the 
veteran and his representative should be provided with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board in accordance with applicable 
procedures, if in order.  No action is required of the 
appellant until he is notified.  The Board intimates no 
outcome in this decision by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



